                  Case 8:20-bk-03608-CPM         Doc 120        Filed 06/05/20        Page 1 of 14




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION
                                      www.flmb.uscourts.gov



    In re:
                                                                           Case No.
    CFRA HOLDINGS, LLC,                                                    20-03608-CPM

                                                                           Jointly Administered with

    CFRA, LLC                                                              20-03609-CPM
    CFRA TRI-CITIES, LLC                                                   20-03610-CPM

              Debtors.                                                     Chapter 11



    OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO
     THE DEBTORS’ EMERGENCY MOTION FOR ENTRY OF INTERIM ORDERS
       (A) AUTHORIZING DEBTORS TO OBTAIN POST-PETITION FINANCING
           AND (B) AUTHORIZING DEBTORS TO USE CASH COLLATERAL

             The Official Committee of Unsecured Creditors (the “Committee”) appointed in the cases

of the above-captioned debtors and debtors-in-possession (collectively, the “Debtors”), by and

through its proposed undersigned counsel, hereby submits its objection (the “Objection”) to the

Debtors’ Emergency Motion for Entry of Interim Order (A) Authorizing Debtors to Obtain Post-

Petition Financing and (B) Authorizing Debtors to Use Cash Collateral [Docket No. 47] (the “DIP

Motion”).1 In support of the Objection, the Committee respectfully states as follows:

                                     PRELIMINARY STATEMENT

             1.      This Court has made it clear multiple times that the Lenders must “pay to play” and

that they cannot use the bankruptcy process for their own recovery without providing some benefit


1
 Capitalized terms used, but not otherwise defined, shall have the meanings ascribed to them below or in the DIP
Motion.
             Case 8:20-bk-03608-CPM              Doc 120       Filed 06/05/20        Page 2 of 14




to unsecured creditors. But that is exactly what the Lenders, with the assistance of the Debtors,

are seeking to do now, and the Committee must therefore object to the DIP Motion.

        2.       While the Debtors propose to sell substantially all of their assets through a

lightning-quick sale process—with a closing required by June 27—the Debtors have formulated

no exit strategy for their cases. Even if there were any funds to distribute to unsecured creditors

following the proposed sale of the Debtors’ assets (which, both the Debtors and the Lenders have

advised the Committee, there will not be), no thought has been given as to what happens next,

including how anything that might be available for unsecured creditors (e.g., proceeds of

unencumbered assets, causes of action, avoidance actions, etc.) would be distributed, since, given

their shoestring budget and lack of preparation for these cases, it is abundantly clear that the

Debtors have no intent of seeking to confirm a plan of liquidation. In fact, when the Committee

raised this issue during yesterday’s status conference, neither the Debtors nor the Lenders came

forward with any post-sale exit plan.2 It is wholly inappropriate for the Lenders (and the Debtors,

who are controlled not by equity and/or former management—who abandoned ship some time

ago—but by a professional CRO) to use the bankruptcy process in this fashion: a quick fire sale

followed by…..“whatever.”

        3.       In sum, the DIP Motion creates the illusion of a legitimate bankruptcy process, but

in reality simply permits the Lenders to liquidate their collateral—using the Bankruptcy Code as

a federal foreclosure statute—with no expectation of any return to unsecured creditors or any

funding in place which might permit the Committee to perform its fiduciary duties, including

seeking to uncover any value for its constituency. For these reasons, as well as other deficiencies



2
 The Committee and the Lenders have engaged in negotiations in an effort to resolve the Committee’s objection to,
among other things, the DIP Motion, but as of the time of this submission, the parties have reached no agreement.


                                                        2
               Case 8:20-bk-03608-CPM        Doc 120      Filed 06/05/20    Page 3 of 14




set forth below, the Committee objects to the DIP Motion and respectfully requests that it be

denied.

                                           BACKGROUND

A.        General Background

          4.      On May 6, 2020 (the “Petition Date”), each of the Debtors filed a voluntary petition

for relief with the Court under chapter 11 of the Bankruptcy Code. The Debtors are continuing to

operate and maintain their businesses as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. No trustee or examiner has been appointed in these chapter 11

cases.

          5.      A brief description of the Debtors’ businesses and the events leading to the

commencement of these cases is set forth in the Consolidated Chapter 11 Case Management

Summary (the “Case Management Summary”) [Docket No. 7].

          6.      On May 21, 2020, IHOP Restaurants LLC, IHOP Franchisor LLC, and IHOP

Leasing LLC (collectively, “IHOP”) filed the Objection of IHOP Restaurants LLC, IHOP

Franchisor LLC, and IHOP Leasing LLC to Debtors’ Emergency Motion for Entry of Interim

Orders (A) Authorizing Debtors to Obtain Post-Petition Financing and (B) Authorizing Debtors

to Use Cash Collateral [Docket No. 62] (the “IHOP Objection”).

          7.      On May 27, 2020, the Court entered the Consent Order (I) Authorizing Debtors to

Use Cash Collateral; (II) Acknowledging Extent, Validity and Priority of Lien; and (III)

Scheduling a Further Hearing [Docket No. 72] (the “Cash Collateral Consent Order”) and the

Interim Order (I) Authorizing the Debtors to Obtain Postpetition Financing from Prepetition

Lenders Pursuant to 11 U.S.C. § 364; (II) Granting Liens and Superpriority Claims Pursuant to

11 U.S.C. § 364; (III) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361,362, and 363;



                                                   3
              Case 8:20-bk-03608-CPM              Doc 120        Filed 06/05/20        Page 4 of 14




and (IV) Granting Such Other and Further Relief That This Court Finds Equitable [Docket No.

81] (the “Interim DIP Order”). On June 4, 2020, the Debtors’ counsel provided the Committee’s

counsel a copy of the proposed second interim DIP order (the “Proposed Second Interim DIP

Order”).

         8.       On May 27, 2020, the United States Trustee for Region 21 (the “U.S. Trustee”)

appointed the Committee pursuant to section 1102 of the Bankruptcy Code. [Docket No. 74]. The

Committee consists of the following three (3) members: Performance Food Group, Inc. (Chair of

the Committee); Interface Security Systems, LLC; and Putnam Mechanical. On May 28, 2020,

the Committee selected Squire Patton Boggs (US) LLP (“SPB”) as its bankruptcy counsel.3

         9.       The Committee represents a broad constituency that includes unsecured

noteholders, vendors, trade claimants, landlords, employees, and contract counterparties.

According to the Debtors’ schedules and statement of financial affairs filed yesterday [Docket

Nos. 108, 109, 110, 111, 112, and 113], the Debtors have a total of $4,783,630.37 in unsecured

claims and $44,670.11 in priority claims.

B.       The Debtors’ Prepetition Secured Debt

         10.      According to the DIP Motion, as of the Petition Date, the Debtors had secured debt

in the approximate amount of $19.5 million. See DIP Motion, ¶¶ 9-15. The secured debt consists

of the following:

                      a. Revolving Line of Credit Promissory Note (the “VNB Note”) held by

                           Valley National Bank (“VNB”) in the principal amount of $8,269,315.85;

                           and




3
 The Committee anticipates filing an application seeking this Court’s approval of SPB’s retention as its counsel next
week.

                                                         4
            Case 8:20-bk-03608-CPM               Doc 120       Filed 06/05/20        Page 5 of 14




                     b. Revolving Line of Credit Promissory Note (the “RJB Note,” and

                          collectively with the VNB Note, the “Prepetition Notes”) held by Raymond

                          James Bank (“RJB,” and together with VNB, the “Lenders”) in the principal

                          amount of $11,276,339.75.

        11.      The Prepetition Notes are purportedly secured by perfected security interests and

liens (the “Prepetition Liens”) in substantially all of the Debtors’ assets. The Committee has not

yet had an opportunity to investigate the Prepetition Liens, including the perfection and/or priority

of the liens.

C.      The Proposed DIP Loan

        12.      In the DIP Motion, the Debtors requested approval of a $1 million new money

debtor-in-possession loan facility (the “DIP Loan”) from the Lenders.4 In the DIP Motion, the

Debtors also seek authority to use cash collateral and to provide adequate protection to the Lenders

in the form of replacement liens and superpriority administrative expense claims to the extent of

any diminution in value.

        13.      Yesterday, on June 4, 2020, the Debtors circulated a proposed four (4) week DIP

budget, i.e., a budget which runs only through June 30, 2020 (the “DIP Budget”). The total

amount to be advanced under the DIP Budget during this period is approximately $317,000 (in

addition to the $72,000 advanced under the initial two (2) week budget).

D.      The IHOP Objection

        14.      The IHOP Objection raises a critical issue in these chapter 11 cases. Specifically,

the IHOP Objection claims that the Debtors’ 49 franchise agreements (the “Franchise

Agreements”) and lease agreements with IHOP (collectively, the “IHOP Agreements”) were


4
 Inexplicably, the budgets submitted to date by the Debtors reflect that less than $500,000 will be advanced under
the $1 million DIP Loan.

                                                        5
            Case 8:20-bk-03608-CPM             Doc 120   Filed 06/05/20    Page 6 of 14




terminated prior to the Petition Date, and that the IHOP Agreements are therefore not property of

the Debtors’ estates and cannot be assumed and assigned. IHOP also argues that the Franchise

Agreements cannot be assumed and assigned pursuant to section 365(c)(1) of the Bankruptcy Code

because the agreements all contain non-exclusive trademark licenses.

        15.     As discussed below, and as recognized by this Court at yesterday’s status

conference, the pendency of the IHOP Objection and the uncertainty caused thereby has likely had

a negative impact on the value of the Debtors’ assets and the Debtors’ ability to market their assets

for sale.

E.      Initial Actions Taken By the Committee

        16.     Following its appointment, the Committee engaged with the Debtors, the Lenders

and IHOP in numerous discussions concerning a proposed path forward in these cases. From these

discussions it has become clear that these chapter 11 cases are nothing more than a two-party

dispute and that the proposed DIP Loan does nothing more than permit the Debtors to liquidate

their assets (i.e., the Franchise Agreements, related leases and furniture, fixtures and equipment)

and pay IHOP and the Lenders, leaving nothing for unsecured creditors and leaving the Committee

unable to fulfill its fiduciary obligations.

                                               OBJECTION

        17.     It is well settled that, in order to obtain postpetition financing, the Debtors must

prove, among other things, that the terms of a proposed DIP facility are fair, reasonable and

adequate given the circumstances of the debtor and the proposed lender. See, e.g., In re GB

Peninsula, Ltd., 2010 Bankr. LEXIS 5896 *19 (Bankr. M.D. Fla. March 10, 2010) (approving the

postpetition financing after finding that “[t]he terms and conditions of the DIP Loan and the DIP

Loan Documents, and the fees and costs to be paid thereunder, are fair, reasonable, and the best



                                                   6
            Case 8:20-bk-03608-CPM                Doc 120       Filed 06/05/20        Page 7 of 14




available under the circumstances”); In re Fiddler’s Creek, LLC, 2010 Bankr. LEXIS 5974 (Bankr.

M.D. Fla. Sept. 28, 2010) (same); In re GBFC Marina, Ltd., 2010 Bankr. LEXIS 5901 (Bankr.

M.D. Fla. March 10, 2010) (same). As described in greater detail below, the Debtors cannot satisfy

this standard and, accordingly, the DIP Motion should be denied.

A.      The Proposed DIP Budget Is Inadequate In Terms Of Amount And Time

        18.      The DIP Budget proposed by the Debtors is inadequate and will not support a

process that will lead to the confirmation of a plan of liquidation, the reconciliation of and/or

objections to claims, the potential prosecution of avoidance and other actions, or any distribution

to unsecured creditors. Based on the DIP Budget, there is no funding beyond the proposed

closing date of the asset sale on June 27.5 As such, the estates will lack the necessary funding,

and the Debtors, the Committee or an appointed or elected trustee (as the case may be) will be

unable to perform any claims reconciliation, unable to pursue any avoidance or other causes of

action that may be identified, unable to fund even the bare minimum costs necessary to administer

these estates, and ultimately unable to make any distribution to unsecured creditors. In other

words, even assuming that the Debtors or the Lenders were to agree to a cash payment or other

consideration available for unsecured creditors, there is no mechanism being proposed through

which any such payments could actually be made.

        19.      If they wish to use the bankruptcy courts to liquidate their collateral, the Lenders

should be required to provide funding for a post-sale mechanism that will allow payment to

unsecured creditors. The Lenders have acknowledged to this Court that they must “pay to play,”




5
  The Proposed Second Interim DIP Order provides, in paragraph 15, for a $35,000 “Post-Termination Carve Out” for
the Debtors’ counsel and the Debtors’ chief restructuring officer to “conclude the Cases.” However, that amount will
come nowhere close to enabling the Debtors, or a Chapter 7 Trustee upon conversion, to perform their duties or to
make a distribution to unsecured creditors.


                                                         7
            Case 8:20-bk-03608-CPM                 Doc 120        Filed 06/05/20         Page 8 of 14




but without any funding beyond a four (4) week budget, that promise remains unfulfilled and these

Cases are of no benefit from the standpoint of unsecured creditors. Moreover, the Budget does

not currently include any amounts for the Committee’s professionals. Proposed counsel retained

by the Committee must be included in the Budget in an amount of no less than $125,000 per month

(pro-rated with respect to any partial month. Such amount is reasonable considering the fees and

expenses which the Debtors have already committed to pay to numerous professionals for multiple

other parties, the size of the unsecured creditor class and the anticipated proceeds of sale. The

Budget should also allow for additional Committee professional fees in the event that the

Committee retains its own financial, real estate or investment banking advisors.

         20.      Furthermore, the sale process proposed by the Debtors and made a condition of the

DIP Motion (see Proposed Second Interim DIP Order at ¶E(ii))) is far too compressed. The

Committee believes that the value of the Debtors’ assets would be maximized by a sale process

which does not appear to be a “fire sale.” In fact, as noted by the Court at yesterday’s status

conference, the value of the Debtors’ assets is likely being negatively impacted by the pending

IHOP Objections and the bid procedures should not be considered unless and until the IHOP

Objections are resolved (either consensually or by the Court).6 Accordingly, the Committee

believes that moving the requirement for the closing of a sale at least until the end of July would

be in the best interests of the Debtors’ creditors and would be consistent with what has occurred

in other recent restaurant and retailer bankruptcies (e.g., Modell’s; Craftworks).

B.       The Challenge Period and Related Investigation Cap are Inadequate



6
 Contemporaneously herewith, the Committee is filing its own objections to the Debtors’ Motion for Entry of (I) an
Order Approving Bidding Procedures, Assumption and Assignment Procedures, and the Form and Manner of Notice
Thereof; and (II) Order(s) (A) Approving the Sale of Substantially All of the Debtors’ Assets, (B) Authorizing the Sales
Free and Clear of All Encumbrances, and (C) Authorizing Assumption and Assignment of Executory Contracts and
Unexpired Leases [Docket No. 53].

                                                           8
          Case 8:20-bk-03608-CPM           Doc 120     Filed 06/05/20     Page 9 of 14




       21.     The terms of the Proposed Second Interim DIP Order and the Cash Collateral

Consent Order [Docket No. 72] completely hinder the Committee’s ability to properly investigate

the Lenders’ liens and to raise any potential claims through a compressed “challenge period” and

a woefully inadequate budget. The Cash Collateral Consent Order provides the Committee with

only thirty (30) days after its appointment to conduct an investigation into the stipulations,

admissions, and releases contained in that order. See Cash Collateral Consent Order at ¶13. The

Proposed Second Interim DIP Order fails to provide a challenge period altogether. Further, the

Debtors have proposed only $7,500 for such investigation. See Proposed Second Interim DIP

Order at ¶14(h).

       22.     The proposed timeframe is far too short. A fulsome investigation simply cannot be

completed within the twenty-two (22) days remaining in the investigation period. The minimum

time period in nearly all chapter 11 cases is sixty (60) days from the date of the Committee’s

formation. Accordingly, the Committee should be afforded a challenge period of no less than sixty

(60) days from May 27, 2020, the date of its formation, and the Committee’s right to such challenge

must be as to all relevant motions and orders, including but not limited to, the DIP Motion, the

Cash Collateral Consent Order, the Interim DIP Order, the Proposed Second Interim Dip Order,

and any and all related proposed interim and final orders. Such rights should also inure to the

benefit of any chapter 7 trustee appointed or elected in the Cases.

       23.     The proposed investigation budget of $7,500 is also woefully inadequate. That

token amount should be increased to no less than $75,000, so as to allow the Committee to conduct

an appropriate and fulsome investigation. In fact, the proposed $7,500 budget appears to be

intended only to make the Committee nothing more than window dressing—it certainly does not

permit a real investigation of anything.



                                                 9
            Case 8:20-bk-03608-CPM                 Doc 120       Filed 06/05/20         Page 10 of 14




          24.     Furthermore, if the Court ultimately approves the extremely short life span of these

cases as proposed by the Debtors, the Committee should be granted automatic standing to pursue

any claims and causes of action it identifies in the course of its investigation. If automatic standing

is not granted, and the challenge period is not extended, it will be procedurally impossible for the

Committee to bring a proper “Challenge” before the period expires.7

C. The Proposed Waivers of Bankruptcy Code Sections 506(b) and 552(b) Should Not be
   Permitted in these Cases

          25.     The Committee also objects to: (a) the proposed waiver of the Debtors’ rights to

recover the reasonable, necessary costs and expenses of preserving or disposing of property

securing any allowed secured claim of the Lenders and to any waiver of section 506(c) rights with

respect to the collateral securing the DIP Loan, the prepetition collateral or the cash collateral; and

(b) the proposed waiver of the “equities of the case” exception set forth in Bankruptcy Code section

552(b).

          26.     By waiving their rights under Bankruptcy Code section 506(c), the Debtors are

essentially agreeing to pay for any and all expenses associated with the preservation of the secured

parties’ collateral. Such waivers have been found to be inappropriate in certain circumstances

because they may provide a windfall to the secured creditor at the expense of unsecured claimants.

See, e.g., Precision Steel Shearing v. Fremont Fin. Corp. (In re Visual Indus., Inc.), 57 F. 3d 321,

325 (3d Cir. 1995) (finding that section “506(c) is designed to prevent a windfall to the secured

creditor at the expense of the claimant”); see also Hartford Fire Ins. Co. v. Norwest Bank Minn,

N.A. (In re Lockwood Corp.), 223 B.R. 170, 176 (B.A.P. 8th Cir. 1998); Kivitz v. CIT Group/Sales

Fin., Inc., 272 B.R. 332, 334 (Bankr. D. Md. 2000) (Bankruptcy Code section 506(c) Code exists


7
 If the Court is not inclined to grant automatic standing to the Committee, however, any order granting the DIP Motion
must at least provide that the challenge period will be automatically tolled upon the timely filing of a standing motion
until the Court rules on such motion, so that, if authorized, the Committee can appropriately commence a challenge.

                                                          10
          Case 8:20-bk-03608-CPM            Doc 120      Filed 06/05/20      Page 11 of 14




so that unsecured creditors are not required to bear the cost of protecting collateral that is not theirs

and to require the secured party to bear the costs of preserving or disposing of its own collateral);

In re Codesco Inc., 18 B.R. 225, 230 (Bankr. S.D.N.Y. 1982) (“The underlying rationale for

charging a lienholder with the costs and expenses of preserving or disposing of the secured

collateral is that the general estate and unsecured creditors should not be required to bear the cost

of protecting what is not theirs.”); Fulcrum Int’l, Ltd. v. Saybrook Mfg. Co., 124 B.R. 141 (Bankr.

M.D. Ga. 1991) (“the purpose of section 506(c) is to shift the cost of preserving or disposing of a

secured creditor’s collateral from the estate to the secured party.”).

        27.     The proposed waiver of section 506(c) rights is inappropriate in these cases because

the waiver has been designed solely for the benefit of the Lenders, who are using the chapter 11

process to protect their prepetition position, liquidate their collateral and obtain broad releases. If

the Lenders wish to maintain their position and their collateral through the chapter 11 process, they

should pay for the costs of preserving such collateral. Accordingly, the Committee objects to the

506(c) waiver and submits that this provision must be stricken from the Final Order.

        28.     The Debtors are also seeking a waiver of the “equities of the case” exception

contained in Bankruptcy Code section 552(b), which would otherwise allow the Debtors, the

Committee, or other parties-in-interest to assert that equitable considerations justify the exclusion

of postpetition proceeds from prepetition collateral. As a result, the Committee submits that any

finding or order of this Court that prospectively waives the “equities of the case” exception set

forth in section 552(b) is inappropriate and should be stricken. See In re Metaldyne Corp., No.

09-13412 MG, 2009 Bankr. LEXIS 1533, at *20 (Bankr. S.D.N.Y. June 23, 2009) (holding that in

the context of a proposed section 552(b) waiver, “the waiver of an equitable rule is not a finding

of fact . . . and the Court, in its discretion, declines to waive prospectively an argument that other



                                                   11
          Case 8:20-bk-03608-CPM           Doc 120      Filed 06/05/20      Page 12 of 14




parties in interest may make. If, in the event, the Committee or any other party [in] interest argues

that the equities of the case exception should apply to curtail a particular lenders’ (sic) rights, the

Court will consider it.”).

D.     Miscellaneous Objectionable Provisions of the DIP Motion

       29.     In addition to the objections and necessary modifications discussed above, there are

several additional provisions of the DIP Motion to which the Committee objects:

       30.     Marshaling Waiver. The Cash Collateral Consent Order provides that “The

claims of Lenders shall not be subject to the equitable doctrine of marshalling with respect to the

Lenders’ Collateral or any other collateral securing amounts owed to Lenders by the Operating

Company Debtors or CFRA Holdings, LLC.” See Cash Collateral Consent Order at ¶21. The

Committee objects to this provision as inequitable, as it would permit these parties to “cherry pick”

the collateral they would liquidate, without regard for the overall value that the estates may realize.

A debtor generally has standing to assert the equitable remedy of marshalling as it has the status

of a hypothetical lien creditor. Should the debtor waive this right, a committee could seek to do

so on a derivative basis. See Official Comm. Of Unsecured Creditors v. Hudson United Bank (In

re America’s Hobby Ctr., Inc.), 223 B.R. 275, 287 (Bankr. S.D.N.Y. 1998) (“[S]tanding in the

shoes of the debtor in possession, the Committee can assert [a marshalling] claim.”).

       31.     Commercial Tort Claims. The DIP Lenders should not receive liens of the

Debtors’ commercial tort claims. Any such claims should be preserved for the benefit of unsecured

creditors, who otherwise stand to realize nothing from the Debtors’ estates.

                                  RESERVATION OF RIGHTS

       32.     The Committee has not yet had an opportunity to obtain information concerning

the scant line items covered in the DIP Budget. Once this information and all related documents



                                                  12
         Case 8:20-bk-03608-CPM         Doc 120     Filed 06/05/20     Page 13 of 14




and other diligence information is provided, the Committee may have additional objections to the

DIP Loan. The Committee has also not been provided with a form of a final DIP order. The

Committee therefore specifically reserves all its rights to raise any additional objections in

connection with approval of any final DIP order.

       WHEREFORE, the Committee respectfully requests that the Court (a) deny the DIP

Motion, and (b) grant such other and further relief to the Committee as the Court may deem just

and proper.


 Dated: June 5, 2020                  /s/ Mark A. Salzberg                       D
                                      SQUIRE PATTON BOGGS (US) LLP
                                      Mark A. Salzberg, Esq. (Florida Bar No. 965741)
                                      2550 M Street, N.W.
                                      Washington, DC 20037
                                      (202) 457-600 (Phone)
                                      (202) 457-6315 (Fax)
                                      mark.salzberg@squirepb.com

                                      — and —

                                      Norman N. Kinel (admitted pro hac vice)
                                      1211 Avenue of the Americas, 26th Floor
                                      New York, New York 10036
                                      (212) 872—9800 (Phone)
                                      (212) 872—9815 (Fax)
                                      norman.kinel@squirepb.com

                                      Proposed Counsel for the Official
                                      Committee of Unsecured Creditors




                                              13
             Case 8:20-bk-03608-CPM       Doc 120     Filed 06/05/20     Page 14 of 14




                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on June 5, 2020, a true and correct copy of the foregoing was

served through the Court’s Case Management/Electronic Case Filing (“CM/ECF”) system, which

sent automatic email notices of electronic filing to all parties indicated on the electronic filing

receipt.


                                                     /s/ Mark A. Salzberg_____
                                                     Mark A. Salzberg
                                                     Florida Bar No. 965741




                                                14
